            Case 1:20-cv-00711-SMV-LF Document 9 Filed 07/20/20 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

JOSEPH SANCHEZ,

           Plaintiff,

v.                                                                                      No. 20-cv-0711 SMV/LF

ALON USA, LP; ALON USA GP, LLC;
DELEK U.S. HOLDINGS INC.; DK;
7-ELEVEN, INC.;1 SOUTHWEST
CONVENIENCE STORES, LLC;
K E ANDREWS & COMPANY; and JOHN DOES;

           Defendants.

                                 MEMORANDUM OPINION AND ORDER

           THIS MATTER is before the Court sua sponte, following its review of the Notice of

Removal [Doc. 1], filed by Defendant Southwest Convenience Stores, LLC (“SCS”) on July 16,

2020. The Court has a duty to determine sua sponte whether subject-matter jurisdiction exists.

See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); Tuck v. United Servs. Auto. Ass’n, 859

F.2d 842, 844 (10th Cir. 1988). The Court, having considered the Notice of Removal, the

applicable law, and being otherwise fully advised in the premises, concludes that the Notice fails

to allege the necessary facts of citizenship in order to sustain diversity jurisdiction. Specifically,

the Notice does not properly allege the citizenship of Plaintiff; Alon USA, LP; and Alon USA

GP, LLC. Therefore, the Court will order SCS to file an amended notice of removal no later

than August 19, 2020, if the necessary jurisdictional allegations can be made in compliance with

the dictates of Rule 11 of the Federal Rules of Civil Procedure.



1
    The parties stipulated to the dismissal of Defendant 7-Eleven, Inc. on July 17, 2020. [Doc. 7].
            Case 1:20-cv-00711-SMV-LF Document 9 Filed 07/20/20 Page 2 of 4




                                                BACKGROUND

           On May 6, 2020, Plaintiff filed his Complaint in state court. [Doc. 1-1] at 1. He asserted

personal-injury claims against, among other entities, Alon USA GP, LP. Id. at 1. He amended

the Complaint on July 7, 2020, asserting claims against Alon USA, LP; Alon USA GP, LLC;

Delek U.S. Holdings Inc.; DK; 7-Eleven, Inc.; SCS; K W Andrews & Company; and John Does.

Id. at 6. His Amended Complaint asserts no claim against Alon USA GP, LP, effectively

replacing it with Defendants Alon USA, LP and Alon USA GP, LLC. See id.

           On July 16, 2020, SCS filed its Notice of Removal. [Doc. 1] at 1–5. The Notice asserts

that subject-matter jurisdiction exists because there is complete diversity between Plaintiff and

Defendants and that the amount in controversy exceeds $75,000. Id. In support of its claim of

diversity of citizenship, SCS asserts that Plaintiff is a citizen of New Mexico because he is a

“resident” of Bernalillo County, New Mexico. Id. at 2. SCS then alleges that: It is a citizen of

Texas and Delaware; Delek U.S. Holdings Inc. is a citizen of Delaware and Tennessee; DK is

not an entity with citizenship for diversity purposes; 7-Eleven, Inc. is a citizen of Texas; and K E

Andrews & Company is not an entity with citizenship for diversity purposes.2 [Doc. 1] at 2–3.

SCS does not allege the citizenship of Defendants Alon USA, LP and Alon USA GP, LLC. See

id. at 1–5. Rather, it focuses on the citizenship of former party Alon USA GP, LP, alleging that

it does not exist and therefore does not have a citizenship for diversity purposes. Id. at 3.

                                             LEGAL STANDARD

           The federal statute providing for the removal of cases from state to federal court was

intended to restrict rather than enlarge removal rights. Greenshields v. Warren Petroleum Corp.,


2
    Alternatively, SCS alleges that K E Andrews & Company is a citizen of Texas. [Doc. 1] at 3–4.
                                                          2
        Case 1:20-cv-00711-SMV-LF Document 9 Filed 07/20/20 Page 3 of 4




248 F.2d 61, 65 (10th Cir. 1957). Federal courts, therefore, are to strictly construe the removal

statutes and to resolve all doubts against removal. Fajen v. Found. Reserve Ins. Co., 683 F.2d

331, 333 (10th Cir. 1982). The removing party bears the burden of establishing the requirements

for federal jurisdiction. Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001).

                                         DISCUSSION

       District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). When a plaintiff files a civil action in

state court over which the federal district courts would have original jurisdiction based on

diversity of citizenship, the defendant may remove the action to federal court, provided that no

defendant is a citizen of the State in which such action is brought.         See § 1441(a), (b).

Jurisdiction under § 1332 requires diversity of citizenship. The party asserting jurisdiction must

plead citizenship distinctly and affirmatively; allegations of residence are not enough. Siloam

Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Domicile, the

equivalent of State citizenship, requires more than mere residence; domicile exists only when

residence is coupled with an intention to remain in the state indefinitely.         Middleton v.

Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014).

       Determining the citizenship of a limited liability company or limited partnership is

different from determining the citizenship of a corporation under § 1332. A corporation is

deemed to be a citizen of the State in which it is incorporated and in which it maintains its

principal place of business. See § 1332(c). Limited liability companies and other unincorporated

associations, however, are treated as partnerships for citizenship purposes and are, therefore,

                                                3
        Case 1:20-cv-00711-SMV-LF Document 9 Filed 07/20/20 Page 4 of 4




citizens of each and every State in which any member is a citizen. Siloam Springs, 781 F.3d

at 1234; see Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990); Grynberg v. Kinder

Morgan Energy Partners, L.P., 805 F.3d 901, 906 (10th Cir. 2015).

       Here, the facts set forth in the Amended Complaint and in the Notice of Removal do not

sufficiently establish the citizenship of Plaintiff or Defendants for two reasons. First, both the

Amended Complaint and the Notice indicate that Plaintiff is a “resident” of New Mexico and do

not mention his citizenship. See [Doc. 1] at 2; [Doc. 1-1] at 6. Because these allegations do not

establish that Plaintiff is domiciled in New Mexico, they fail to establish that diversity

jurisdiction exists. See Middleton, 749 F.3d at 1200.

       Second, SCS fails to allege the citizenship of Defendants Alon USA, LP and Alon USA

GP, LLC. Though it alleges the citizenship of Alon USA GP, LP, Plaintiff no longer asserts any

claim against this entity. Without knowing the citizenship of two Defendants, the Court cannot

assure itself that subject-matter jurisdiction exists. The Court will grant SCS leave to amend the

Notice of Removal to remedy the above deficiencies.

       IT    IS   THEREFORE          ORDERED,           ADJUDGED,     AND      DECREED        that

Defendant Southwest Convenience Stores, LLC amend the Notice of Removal to properly allege

diversity of citizenship, if such allegations can be made in compliance with the dictates of

Rule 11 of the Federal Rules of Civil Procedure, no later than August 19, 2020.

       IT IS FURTHER ORDERED that if such an amended notice is not filed by August 19,

2020, the Court may remand this action to state court.

       IT IS SO ORDERED.
                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge
                                                4
